Case 2:21-cv-10320-AJT-APP ECF No. 1-2, PagelD.9 Filed 02/11/21 Page 1 of 7

 

_— Original - Court 2nd Copy - Plaintiff
ADPONEE SEAS ta coop Datendant ard Copy -Retun
\. STATE OF MICHIGAN CASE NO.
THIRD JUDICIAL CIRCUIT SUMMONS 20-012736-NO
WAYNE COUNTY Hon.Patricia Perez Fresard

 

 

 

Court address : 2 Woodward Ave., Detroit Ml 48226 Court telephone no.: 313-224-5173

Defendant's name(s), address(es), and telephone no(s). |
v Target Corporation

 

 

Plaintiff's name(s), address(es), and telephone no(s)
Farhat, Youssef

 

Plaintiff's attorney, bar no., address, and telephone no

Kujtim Sulolli 58798
17000 W 10 Mile Rd Ste 200
Southfield, Mi 48075-2902

 

 

 

 

 

instructions: Check the items below thal a
your complaint and, if necessary, a case

 

pply to you and provide any required information. Submit this form to the court clerk along with
inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case

C) There are no pending or resolved cases within the jurisdiction of the famil
members of the person(s) who are the subject of the complaint.
C There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or

family members of the person(s) who are the subject of the complaint. | have separately filed a completed confidential case inventory
(form MC 21) listing those cases.

y division of the circuit court involving the family or family

CO It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
or family members of the person(s) who are the subject of the complaint.

Civil Case

C This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035

Oj MDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of the .
complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).

C] There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
CZ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in O this court, 0 Court,

 

where it was given case number and assigned to Judge

 

The action [] remains © is no longer pending.

 

Summons section completed by court clerk. SUMMONS |

 

NOTICE TO THE DEFENDANT: in the name of th
1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
this state),

3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
complaint.

4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
you fully participate in court proceedings, please contact the court immediately to make arrangements.

people of the State of Michigan you are notified:

 

Issue date - Expiration date* Court clerk
9/29/2020 12/29/2020 Charlene Pearson

 

 

 

 

Cathy M. Garrett- Wayne County Clerk.
“This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

~ EXHIBIT

/

MC 01 (9/19) SUMMONS

  
   

MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR

 
 

Case 2:21-cv-10320-AJT-APP ECF No. 1-2, PagelD.10 Filed 02/11/21 Page 2 of 7

 

" SUMMONS
Case No. : 20-012736-NO

 

 

ats

 

 

PROOF OF SERVICE

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
Service you must return this original and all copies to the court clerk.

 

 

 

 

 

CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE

 

 

C OFFICER CERTIFICATE OR [] AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, | state that | am a legally competent
court officer, or attorney for a party (MCR 2.104JA][2]), and adult, and | am not a party or an officer of a corporate party
that: (notarization not required) (MCR 2.103]A]), and that: (notarization required)

 

C1 | served personally a copy of the summons and complaint.

~ (1 I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
together with

 

List all documents served with the Summons and Complaint

 

 

on the defendant(s):

 

Defendant's name Complete address(es) of service Day, date, time

 

 

 

0 | have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
have been unable to complete service.

 

Defendant's name Complete address(es) of service Day, date, time

 

 

 

 

 

 

 

 

| declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

 

 

Service fee Miles traveled Fee Signature

$ $ $
oo address fee | Miles traveled Fee Total fee Name (type or print)

$
$
Title
Subscribed and sworn to before me on ; County, Michigan.
Date
My commission expires: Signature:
Date Deputy court clerk/Notary public

Notary public, State of Michigan, County of

 

 

 

ACKNOWLEDGMENT OF SERVICE

 

 

| acknowledge that | have received service of the summons and complaint, together with

 

Attachments
on
Day, date, time

on behaif of

 

 

 
Case 2:21-cv-10320-AJT-APP ECF No. 1-2, PagelD.11 Filed 02/11/21 Page 3 of 7

ACKER Pc. 17000 West Ten Mice Roan, SEconD Foor « SOUTHFIELD, MICHIGAN 48075 » PHONE 248.483.5000 * Fax 248.483.3131

Detroit's Ti

   
   

 

OO e ;

—— G

t

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE ®
YOUSSEF FARHAT,

Plaintiff,
Case No.: 20- NO
vs ' Hon.:

TARGET CORPORATION, a foreign
Corporation, .

Defendant.

TIM SULOLLI P58798

RONITA BAHRI P79214

Goodman Acker, P.C.

Attorneys for Plaintiff

17000 W. Ten Mile Road, 2"¢ Floor
Southfield, Michigan 48075

(248) 483-5000

tsulolli@goodmanacker.com
rbahri@goodmanacker.com

/

THERE IS CURRENTLY NO OTHER CIVIL ACTION ARISING OUT OF THE

SAME TRANSACTION OR OCCURRENCE AS ALLEGED IN THIS COMPLAINT
CURRENTLY PENDING OR PREVIOUSLY FILED WITH THE COURT.

COMPLAINT
NOW COMES Plaintiff, Youssef Farhat, by and through his attorneys,
GOODMAN ACKER, P.C., and for his COMPLAINT against Defendant, Target
Corporation, states unto this Honorable Court as follows:
1. That Plaintiff, Youssef Farhat, is a resident of the City of Dearborn,

County of Wayne, State of Michigan.

 
Case 2:21-cv-10320-AJT-APP ECF No. 1-2, PagelD.12 Filed 02/11/21 Page 4 of 7

75 ¢ PHONE 248.483.5000 ¢ Fax 248.483.3232

i

YACKER Fc. 17000 West TEN MILE RoaD, SECOND FLOOR ¢ SOUTHFIELD, MICHIGAN 480

e

ay
* ‘
yi

  

i

OD

Oetroit's Tristed Law Ei

O

G

That Defendant, Target Corporation (hereinafter “Target”), is upon
information and belief a Foreign Corporation duly authorized and
licensed to do business in the State of Michigan, conducting
business in Wayne County and having as their registered agent The
Corporation Company, 40600 Ann Arbor Road, Suite 201, Plymouth,
Michigan 48170.

' That this cause of action arises out of a slip and fall that occurred on

Defendant Target’s premises located at 15901 Ford Road, Dearborn,
Michigan 48127.

That the amount in controversy herein exceeds the sum of Twenty-
Five Thousand ($25,000.00) Dollars.

That on or about July 8, 2020, Plaintiff, while lawfully walking upon a
common area of the aforedescribed premises, specifically, while
carefully walking in a store aisle way, did slip and fall violently to the
ground with great force and violence as the result of a puddle of a
liquid believed to be water on the floor.

That Defendant Target, herein had a duty to er due care and
caution for the health and well-being of persons lawfully upon the
premises, including and more specifically, Plaintiff, and further, had
the duty to maintain aforesaid premises and the subject aisle way of
said premises in a safe manner and to warn invitees of any

dangerous conditions then and there existing and to remove any
Case 2:21-cv-10320-AJT-APP ECF No. 1-2, PagelD.13 Filed 02/11/21 Page 5of7

dangerous conditions then and there existing, and to obey the

= common laws of the State of Michigan.
< 7. That notwithstanding the duties imposed upon Defendant Target
i herein by statute and common law, Defendant did violate said duties
8
3 and was negligent in the following acts of negligence and/or
S
# omissions.
2
q a. By negligently failing to exercise due care to protect Plaintiff
3 against the hazards arising in the existence of a liquid
z believed to be water on the floor of said premises;
= b. By failing to exercise due care and caution in the inspection
a of the premises to ascertain the presence of liquids on the
= floor in obvious disregard for the safety, health and well-being
3 of the public, and more particularly, Plaintiff herein;
8 Cc. By failing to exercise ordinary care and prudence to render
€ the premises reasonably safe for invitees, more particularly,
s Plaintiff;
é d. By failing to correct a dangerous condition on the premises,
a to wit: a liquid believed to be water on the floor of said
= premises in obvious disregard for the safety, health and well-
being of invitees, more particularly, Plaintiff,
a
=
8 e By failing to wam Plaintiff of said condition when the
= Defendant knew or should have known in the exercise of

reasonable care that the liquid posed an unreasonable risk to
¥ invitees; and

om

- t By commission of other acts of negligence and/or omissions,

C) which are hereby reserved for proof at the time of trial.

Se 8. That notwithstanding said duties and obligations and as a direct and

|

     
 
 

a

Oetrait’s Tew:
ODM

O

G

proximate result of the negligence of Defendant Target, Plaintiff was
caused to slip and fall causing him to sustain severe, permanent and

progressive personal injuries as hereinafter set forth more fully.

 
Case 2:21-cv-10320-AJT-APP ECF No. 1-2, PagelD.14 Filed 02/11/21 Page 6 of 7

CK ER PC. 17000 West TEN MILE Roan, SECOND FLooR « SOUTHFIELD, MICHIGAN 48075 ¢ PHONE 248.483.5000 ¢ Fax 248.483.3131

{i
Rag
wait

sled Law
M

oa

Oatroit's Tats
OOD

G

re neat

10.

11.

That as a further direct and proximate result of the acts of negligence
and/or omissions of Defendant herein, Plaintiff sustained severe,

permanent and progressive injuries including, but not limited to, the

following:

a. Left hip fracture requiring hip replacement surgery;
b. Contusions and abrasions;

c. - Severe shock, fright and menial anguish;

d. Pain and Suffering;

e. Further injuries which have not yet been diagnosed or
manifested themselves.

f. Further, that said injuries have necessitated hospital care and
treatment, physical therapy, use of rehabilitative appliances,
medications and/or other rehabilitative aids.

That as a further direct and proximate result of the acts of negligence
and/or omissions of Defendant Target, Plaintiff has been required to
incur substantial sums of money for the reasonable and necessary
medical care and treatment described above in an attempt to
alleviate and cure himself of the pain, discomfort, mental anguish and
permanent injuries sustained by him in the hereinbefore described
incident, and that he will continue to do so into the future.

That as a further direct and proximate result of the acts of negligence

and/or omissions of Defendant, Plaintiff is and will be unable to

participate in those activities which a normal and healthy individual
Case 2:21-cv-10320-AJT-APP ECF No. 1-2, PagelD.15 Filed 02/11/21 Page 7 of 7

in the same or similar circumstances could have participated in but
for the injuries sustained in the before described incident.

12. Thatin the event Plaintiff was suffering from any other medical and/or
emotional conditions, then and in the event, Plaintiff claims that those
conditions were precipitated, aggravated and/or accelerated by
reason of the foregoing incidents.

+ ~ 37) WHEREFORE: Pidintiff prays for judgment against Defendant Target in an |
amount in excess of Twenty-Five Thousand ($25,000.00) Dollars to which she is
found to be entitled, together with interest, costs and attorney fees so wrongfully
incurred.

Respectfully submitted,
GOODMAN ACKER, P.C.
/s/ Tim Sulolli

TIM SULOLLI P58798
RONITA BAHRI P79214
Attorneys for the Plaintiff

17000 W. Ten Mile, 2nd Floor
Southfield, Michigan 48075

a
17000 West TEN Mire Roab, Seconp Froor ¢ SouTHFELD, MICHIGAN 48075 = PHONE 248.483.5000 © Fax 248.483.3138

Dated: September 29, 2020

CKER vc

    

  
  

Fig

sled Be
May

[D

Gao ri
=————— \IOO
